14 F.3d 572
Stephen SULTENFUSS, Plaintiff-Appellant.Charles McMulling, et al., Plaintiffs,v.Wayne SNOW, Jr., James T. Morris, Mobley Howell, Michael H.Wing, Bettye O. Hutchings, Michael J. Bowers,Defendants-Appellees.
No. 91-8002.
United States Court of Appeals,Eleventh Circuit.
Feb. 4, 1994.

Jill A. Pryor, Bondurant Mixon & Elmore, Atlanta, GA, for plaintiff-appellant.
Terry L. Long, Atlanta, GA, for defendants-appellees.
Appeal from the United States District Court for the Northern District of Georgia (No. 1:88-CV-1563-GET), G. Ernest Tidwell, Judge.


1
ON PETITION FOR REHEARING AND SUGGESTION OF REHEARING EN BANC


2
(Panel Opinion November 3, 1993, 11th Cir., 1993, 7 F.3d

1543)

3
Feb. 4, 1994.


4
Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON, COX, BIRCH, DUBINA, BLACK and CARNES, Circuit Judges.*

BY THE COURT:

5
A member of this court in active service having requested a poll on whether this case should be reheard by the Court sitting en banc, and a majority of the judges of this Court in active service having voted in favor of granting a rehearing en banc,


6
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.



*
 Judge J.L. Edmondson has recused himself and will not participate.  Senior U.S. Circuit Judge Thomas A. Clark has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. Sec. 46(c)